DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amendment filed 08/15/2022.
Claims 20 has been cancelled
Claims 1-19 and 21- 22 are currently pending and have been examined.

Response to Arguments
Arguments regarding the 35 U.S.C. § 101 rejection
Applicant's arguments filed 08/15/2022 Regarding the 35 U.S.C. § 101 have been fully considered but they are not persuasive. 
Applicant argues claim 1 on page 12 of the response.  
Applicant argues that claim 1 “constitute a practical application” and the claim imposed meaningful limits in the judicial exception.  Specifically, applicant states “Claim 1 recites "said payment information comprising at least the consumer's identity, the merchant's identity and the payment for the goods or services-being purchased by the consumer from the merchant". Thus, the claim uses the ability of the consumer's and/or merchant's computing device to send and receive information to send the specific claimed payment information and does not monopolize the sending/receiving ability of the judicial exception.  In addition, Claim 1 recites the withdraw of "an amount up to the amount of the payment" from a bank account belonging to the consumer, the withdraw of a "payment amount less a transaction fee charged by the transaction processing entity" from the transaction processing entity's bank account, and the deposit of "the payment amount less the transaction fee" into a bank account belonging to the merchant. Thus, the claim uses the ability to withdraw and deposit funds into a bank account to deposit particular claimed amounts specific to achieving the goals of the system and does not monopolize the ability to generally withdraw and deposit funds from a bank account.” (Response at 12).  
Examiner respectfully disagrees. First sending and receiving information is extra solution activity and well-known, routine and conventional, see MPEP 2106.05(d)(II)(i): “Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information).”
Second the withdrawn of the payment from the bank account and depositing the payment less the transaction fee represents abstract elements as the transaction is a fundamental economic practice and commercial interactions.  Abstract elements cannot integrate themselves into a practical application and therefore the argued elements do not integrate claim 1 into a practical application. 

Applicant argues claim 14 starting on page 12 of the response.  Applicant argues that “Claim 14 also recites "receiv[ing] a notice from the payment transaction facilitation computer program running on a consumer's computing device that an amount up to the amount of the payment has been deposited into a bank account belonging to the transaction processing entity".” … “the information provided by the notice (i.e., that an amount up to the amount of the payment has been deposited into a bank account belonging to the transaction processing entity) is particular to the claimed system and constitutes a practical application that uses the computing devices to accomplish its goals.” (Id. at 12- 13).  

Examiner respectfully disagrees.    First, the notice from the payment transaction facilitation computer program that the amount has been deposited, and the information on the notice is directly related to the transaction is abstract, and if considered non-abstract receiving information on a network does not integrate abstract elements into a practical application.  Applicant’s argument that the system uses computing devices to accomplish its goals is also not persuasive as the computing devices are generic computing devices and are used as a tool to accomplish the abstract elements.  Therefore, appellant’s arguments regarding claim 14 is unpersuasive. 

Applicant argues claim 22 on page 14 of the response.  Applicant argues that a series cited elements of amounts to a practical application as they use a computing device to accomplish its goals.  However, each of the cited claim elements are abstract, and themselves do not include a computing device, and the computing devices recited int the claims are generic and themselves not particular machines.  Therefore, applicants’ arguments regrading claim 22 is unpersuasive.  

Applicant continues the 101 argument by arguing the claims under step 2B starting on page 15 of the response.  

Applicant argues that several recited claim elements are not well-understood, routine or conventional.  Particularly "said payment information comprising at least the consumer's identity, the merchant's identity and the payment for the goods or services being purchased by the consumer from the merchant", “the withdraw of "an amount up to the amount of the payment" from a bank account belonging to the consumer, the withdraw of a "payment amount less a transaction fee charged by the transaction processing entity" from the transaction processing entity's bank account, and the deposit of "the payment amount less the transaction fee" into a bank account belonging to the merchant.”, “receive[ing] a notice from the payment transaction facilitation computer program running on a consumer's computing device that an amount up to the amount of the payment has been deposited into a bank account belonging to the transaction processing entity", "determine if a prescribed amount up to the amount of the payment can be withdrawn from a bank account belonging to the consumer", “"whenever the prescribed amount is not withdrawable from the consumer's bank, informing the consumer via the payment transaction facilitation computer program running on a consumer's computing device, and the merchant via the payment transaction facilitation computer program running on a merchant's computing device that the goods or services being purchased by the consumer from the merchant cannot be purchased using the payment transaction facilitator", and “"determin[ing] if the consumer and merchant involved in the payment transaction have an account at the same bank as the transaction processing entity, whenever the consumer and merchant involved in the payment transaction do not both have an account at the same bank as the transaction processing entity, determine if fees associated with interbank transfer or transfers will exceed an estimated interchange fee typically charged for the same purchase using a credit or debit card, or will exceed a prescribed percentage of the estimated interchange fee associated with the  purchase, whenever it is determined that the interbank transfer fees will exceed the estimated interchange fee, or exceed the prescribed percentage of the estimated interchange fee, deem that the sales transaction cannot be completed using the payment transaction facilitator, and inform the consumer via the payment transaction facilitation computer program running on a consumer's computing device, and the merchant via the payment transaction facilitation computer program running on a merchant's computing device, that the goods or services being purchased by the consumer from the merchant cannot be purchased using the payment transaction facilitator". (Id. at 16-17).  
Examiner respectfully disagrees, each of the recited elements represents abstract elements, not additional elements.  Under step 2B abstract elements alone cannot provide significantly more than the abstract idea.  Therefore, applicant arguments user step 2B in unpersuasive.  
For at least the reasons stated above the arguments regarding 35 U.S.C § 101 is unpersuasive. 

Regarding the 35 U.S.C. § 102(a)(1) rejection. 

Applicant’s arguments, see pages 18-20, filed 08/15/2022, with respect to the rejection(s) of claim(s) 1-3, 6, 9, 10 and 12 under 35 U.S.C. § 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Bishop (PG PUB US 2009/0043705 A1).   Upon review Chepe does not teach “withdraw the payment amount less a transaction fee charged by the transaction processing entity from the transaction processing entity's bank account, and deposit the payment amount less the transaction fee into a bank account belonging to the merchant.” However, Bishop (PG PUB US 2009/0043705 A1) teaches at least at [0084] “For example, the escrow may be based upon a 3-day waiting period following notification to the transaction mechanism 802 of the receipt of the goods by the purchaser 804, which notification may be received directly from the purchaser 804 or from the shipping service 816. Accordingly, the transaction mechanism 802 disburses the appropriate funds to the seller's DDA (minus any transactional fee) at the seller's bank, which suitably credits the funds to the seller's financial account.”

Regarding the 35 U.S.C. § 103 rejection. 
Applicant’s arguments, see the response, filed 08/15/2022, with respect to the rejection(s) of claim(s) 4-5, 7-8, 11, and 13-22 under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Upon review Chepe does not teach “withdraw the payment amount less a transaction fee charged by the transaction processing entity from the transaction processing entity's bank account, and deposit the payment amount less the transaction fee into a bank account belonging to the merchant.” However, Bishop (PG PUB US 2009/0043705 A1) teaches at least at [0084] “For example, the escrow may be based upon a 3-day waiting period following notification to the transaction mechanism 802 of the receipt of the goods by the purchaser 804, which notification may be received directly from the purchaser 804 or from the shipping service 816. Accordingly, the transaction mechanism 802 disburses the appropriate funds to the seller's DDA (minus any transactional fee) at the seller's bank, which suitably credits the funds to the seller's financial account.” And Kettler et al. (US 2017/0193471 A1) teaches at least at [0018] “[0018] The acquirer processor 130 requests an electronic transfer of funds from the financial institution 140 associated with the payment vehicle of the consumer 102, and settles the received funds to the financial institution 140 associated with the online merchant 110, less certain fees for performing the transaction.”

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19, and 21-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-19, and 21-22 are either directed to a system, which is a statutory category of invention.  (Step 1: YES).
The Examiner has identified system Claim 1 as the claim that represents the claimed invention for analysis and is substantially similar to system Claims 14 and 21-22.  Claim 1 recites the limitations of:
A system for facilitating a payment transaction, comprising:
a payment transaction facilitator comprising one or more computing devices associated with a transaction processing entity, and a payment transaction facilitation computer program having a plurality of sub-programs executable by said computing device or devices, wherein the sub-programs configure said computing device or devices to, 
receive payment information from a payment transaction facilitation computer program running on a consumer's computing device, or a payment transaction facilitation computer program running on a merchant's computing device, or both, said payment information comprising at least the consumer's identity, the merchant's identity and the payment for the goods or services being purchased by the consumer from the merchant, 
withdraw an amount up to the amount of the payment from a bank account belonging to the consumer, and deposit the withdrawn amount into a bank account belonging to the transaction processing entity, and
withdraw the payment amount less a transaction fee charged by the transaction processing entity from the transaction processing entity's bank account, and deposit the payment amount less the transaction fee into a bank account belonging to the merchant.

Claim 14 recites the elements of claim 1 and further recites the element:
receive a notice from the payment transaction facilitation computer program running on a consumer's computing device that an amount up to the amount of the payment has been deposited into a bank account belonging to the transaction processing entity, and


Claim 21 recites the elements of claim 1 and further recites the elements:
determine if a prescribed amount up to the amount of the payment can be withdrawn from a bank account belonging to the consumer, 
whenever the prescribed amount is not withdrawable from the consumer's bank, informing the consumer via the payment transaction facilitation computer program running on a consumer's computing device, and the merchant via the payment transaction facilitation computer program running on a merchant's computing device, that the goods or services being purchased by the consumer from the merchant cannot be purchased using the payment transaction facilitator, 
whenever the prescribed amount is withdrawable from the consumer's bank, withdraw an amount up to the amount of the payment from a bank account belonging to the consumer, and deposit the withdrawn amount into a bank account belonging to the transaction processing entity, and

Claim 22 recites the elements of claim 1 and further recites the elements:

determine if the consumer and merchant involved in the payment transaction have an account at the same bank as the transaction processing entity, whenever the consumer and merchant involved in the payment transaction do not both have an account at the same bank as the transaction processing entity, determine if fees associated with interbank transfer or transfers will exceed an estimated interchange fee typically charged for the same purchase using a credit or debit card, or will exceed a prescribed percentage of the estimated interchange fee associated with the purchase, whenever it is determined that the interbank transfer fees will exceed the estimated interchange fee, or exceed the prescribed percentage of the estimated interchange fee, deem that the sales transaction cannot be completed using the payment transaction facilitator, and
inform the consumer via the payment transaction facilitation computer program running on a consumer's computing device, and the merchant via the payment transaction facilitation computer program running on a merchant's computing device, that the goods or services being purchased by the consumer from the merchant cannot be purchased using the payment transaction facilitator, whenever the consumer and merchant involved in the payment transaction do have an account at the same bank as the transaction processing entity, or whenever the consumer and merchant involved in the payment transaction do not both have an account at the same bank as the transaction processing entity but the interbank transfer fees will not exceed the estimated interchange fee, or not exceed the prescribed percentage of the estimated interchange fee,
These above limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  The claim recites elements, highlighted in bold above, which covers performance of the limitation as a fundamental economic practice and commercial or legal interactions specifically sales activities or behaviors; and business relations.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.    Therefore, Claims 1, 14, and 21-22 are abstract. (Step 2A-Prong 1: YES. The claims are abstract)
This judicial exception is not integrated into a practical application. In particular, the claims only recite consumer's computing device and a merchant's computing device, The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they  do not impose any meaningful limits on practicing the abstract idea. Therefore claims 1, 14, and 21-22 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See Applicant’s specification para. [0061] – [0072] about implementation using general purpose or special purpose computing devices and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Thus claims 1, 14, and 21-22 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  

Dependent claims 2-3, 7-13, and 15-19 further define the abstract idea that is present in their respective independent claims 1,and  14 and thus correspond to Certain Methods of Organizing Human Activity as fundamental economic practice and commercial or legal interactions specifically sales activities or behaviors; and business relations and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  

Dependent claims 4-6 recite additional elements of:  
Claim 4: “wherein the consumer's computing device comprises a short distance wireless communication capability, and wherein the merchant's computing device comprises the same short distance wireless communication capability, and wherein during a point of sale transaction in which the merchant's computing device and the consumer's computing device are within each other's short distance wireless communication range, the computing devices are in communication with each other.” 
Claim 5: “The system of Claim 4, wherein the merchant's computing device comprises a payment terminal.” 

Claim 6: “The system of Claim 1, wherein said purchase of goods or services by the consumer from the merchant is an online payment transaction conducted over a computer network, and wherein the merchant's computing device comprises a server or servers.” 

The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claim 4-6 are directed to an abstract idea. 

Therefore, the claims 2-13, and 15-19 are directed to an abstract idea.  Thus, the claims 1-19, and 21-22 are not patent-eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-3, 6, 9, 10, 12, 14-16 and 18   are rejected under 35 U.S.C. 103 as being unpatentable over Chepe (US 2020/0302459 A1) in view of in view of Bishop (US 2009/0043705 A1)

Regarding claim 1 
Chepe teaches:
A system for facilitating a payment transaction, comprising: a payment transaction facilitator comprising one or more computing devices associated with a transaction processing entity, and a payment transaction facilitation computer program having a plurality of sub-programs executable by said computing device or devices, wherein the sub-programs configure said computing device or devices to,  (See at least Chepe [0044] and [0123]: [0044] The environment 100 also exemplarily depicts a cardholder 124 associated with a cardholder device 122. Examples of the cardholder device 122 include, but are not limited to, a personal computer (PC), a tablet device, a personal digital assistant (PDA), a smartphone and a laptop. The cardholder 124 may access an e-commerce website interface (online store) facilitated by the merchant 102 on the device 122. It shall be noted that the term ‘merchant terminal’ may also refer to the online store of the merchant 102.) [0123] Additionally, the merchant terminal 700 can include an operating system and various software applications that can provide various functionality to the merchant terminal 700. For example, in some embodiments, the merchant terminal 700 is addressable with an Internet protocol and includes a browser application. In such embodiments, the processor 705 includes software adapted to support such functionality. In some embodiments, the processor 705 executes software to support network management. In particular, this capacity allows software to be downloaded to a plurality of such systems to provide new applications such as application for enabling payment string-based payment transactions using POS terminals and/or updates to existing applications. The operating system and software application upgrades are distributed and maintained through communication to the merchant terminal 700 over the communication network.

receive payment information from a payment transaction facilitation computer program running on a consumer's computing device, or a payment transaction facilitation computer program running on a merchant's computing device, or both, said payment information comprising at least the consumer's identity, the merchant's identity and the payment for the goods or services being purchased by the consumer from the merchant,  (See at least Chepe [0045], [0059] and [0060]: [0045] The transaction details include the payment card information, the PIN and a transaction amount among other details such as merchant identifier and merchant account details. [0059] During check-out from the online store, the cardholder 124 provides the payment card information of an associated payment card on a payment page. For example, the cardholder 124 may provide information such as, payment card type, payment card number, name of the cardholder 124, validity of the payment card and any other credentials requested by the payment page. And [0060] At 204, the merchant terminal 104 sends a transaction message comprising details of the payment transaction along with details of the payment card 109 to the acquiring server 112.)
withdraw an amount up to the amount of the payment from a bank account belonging to the consumer, and deposit the withdrawn amount into a bank account belonging to the transaction processing entity, and (See at least Chepe [0074] At 244, the payment server 116 sends the transaction clearing file to the issuing server 114 for settlement of the payment transaction. At 246, the issuing server deducts the purchase amount, which was on hold, from the cardholder's account. At 248, the issuing server 114 sends the purchase amount to the payment server 116.)
However, Chepe does not specifically teach withdraw the payment amount less a transaction fee charged by the transaction processing entity from the transaction processing entity's bank account, and deposit the payment amount less the transaction fee into a bank account belonging to the merchant.  
However, Bishop teaches at least at [0084] For example, the escrow may be based upon a 3-day waiting period following notification to the transaction mechanism 802 of the receipt of the goods by the purchaser 804, which notification may be received directly from the purchaser 804 or from the shipping service 816. Accordingly, the transaction mechanism 802 disburses the appropriate funds to the seller's DDA (minus any transactional fee) at the seller's bank, which suitably credits the funds to the seller's financial account. 
It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the method for computing interchange rate designator for a payment transaction of Chepe with method for facilitating transactions of Bishop since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further motivation is provided because “The transaction mechanism also may automatically account for any suitable transaction fees, as a service charge for the transaction, by suitably including any such fees in the funds debited from the purchaser's financial account and/or by suitably deducting any such frees from the funds disbursed to the seller's financial account.” (Bishop [0083]) Therefore, Claim 1 is obvious over the disclosure of Chepe in view of Bishop.

Regarding claim 2

The system of Claim 1, further comprising a sub-program for sending a notification from the transaction processing entity's computing device to the merchant's computing device indicating that the payment amount less the transaction fee has been deposited into the merchant's bank account.  (See at least Chepe [0088] Thereafter, the processor 315 is configured to facilitate the clearing process of the payment transaction from the issuer account of the cardholder 110 to the acquirer account of the merchant 102. The processor 315 may also be configured to notify the merchant terminal 104 of the transaction status via the communication interface 325.)

Regarding claim 3
Chepe teaches:
The system of Claim 1, wherein the consumer's bank account, the merchant's bank account and the transaction processing entity's bank account are associated with the same bank, and wherein said withdrawing and depositing of the amount up to the amount of the payment is accomplished via an intrabank transfer system associated with the bank, and wherein said withdrawing and depositing of the payment amount less the transaction fee is accomplished via the intrabank transfer system.  (See at least Chepe [0057 and [0058]: [0057] For example, if the interchange fee for the third-party network is an amount ‘x’ then the interchange fee charged from the acquiring bank or issuing bank belonging to the same-party network will be less than the amount ‘x’. and [0058] Referring now to FIGS. 2A and 2B, illustrate a sequence flow diagram representing a method 200 for making IRD value determination optional for the acquiring bank 112 or the issuing bank 114. The method 200 further generates a discount on the interchange fee charged from acquiring bank 112 or the issuing bank 114 by the payment server 116 upon determining that the acquiring bank 112 or the issuing bank 114 belongs to same-party network as the payment server 116, in accordance with an example embodiment.)

Regarding claim 6 
The system of Claim 1, wherein said purchase of goods or services by the consumer from the merchant is an online payment transaction conducted over a computer network, and wherein the merchant's computing device comprises a server or servers.  (See at least Chepe [0044] The environment 100 also exemplarily depicts a cardholder 124 associated with a cardholder device 122. Examples of the cardholder device 122 include, but are not limited to, a personal computer (PC), a tablet device, a personal digital assistant (PDA), a smartphone and a laptop. The cardholder 124 may access an e-commerce website interface (online store) facilitated by the merchant 102 on the device 122. It shall be noted that the term ‘merchant terminal’ may also refer to the online store of the merchant 102.)

Regarding claim 9
The system of Claim 1, wherein the sub-program for receiving payment information from the payment transaction facilitation computer program running on the consumer's computing device, or the payment transaction facilitation computer program running on the merchant's computing device, or both, comprises receiving at least the merchant's identity and the payment for the goods or services being purchased by the consumer from the merchant, from the payment transaction facilitation computer program running on the merchant's computing device.  (See at least Chepe [0060] At 204, the merchant terminal 104 sends a transaction message comprising details of the payment transaction along with details of the payment card 109 to the acquiring server 112.)

Regarding claim 10
The system of Claim 1, wherein the sub-program for receiving payment information from the payment transaction facilitation computer program running on the consumer's computing device, or the payment transaction facilitation computer program running on the merchant's computing device, or both, comprises receiving the consumer's identity, the merchant's identity and the payment for the goods or services being purchased by the consumer from the merchant, from the payment transaction facilitation computer program running on the merchant's computing device, wherein the consumer's identity is provided to the payment transaction facilitation computer program running on the merchant's computing device by the payment transaction facilitation computer program running on the consumer's computing device via a communication link between the merchant's computing device and the consumer's computing device.  (See at least Chepe [0059]- [0060]: [0059] During check-out from the online store, the cardholder 124 provides the payment card information of an associated payment card on a payment page. For example, the cardholder 124 may provide information such as, payment card type, payment card number, name of the cardholder 124, validity of the payment card and any other credentials requested by the payment page.  [0060] At 204, the merchant terminal 104 sends a transaction message comprising details of the payment transaction along with details of the payment card 109 to the acquiring server 112.
Regarding claim 12
The system of Claim 1, wherein the sub-program for withdrawing an amount up to the amount of the payment from a bank account belonging to the consumer comprises withdrawing the amount of the payment less a consumer incentive award amount.  (See at east Chepe [0012] Upon identification of registration of the at least one of the acquiring bank and the issuing bank with the system server, the method includes generating, by the server system, a discount on an interchange fee charged from the at least one of the acquiring bank and the issuing bank.)

Regarding claim 14

A system for facilitating a payment transaction, comprising: a payment transaction facilitator comprising one or more computing devices associated with a transaction processing entity, and a payment transaction facilitation computer program having a plurality of sub-programs executable by said computing device or devices, wherein the sub-programs configure said computing device or devices to, (See at least Chepe [0044] and [0123]: [0044] The environment 100 also exemplarily depicts a cardholder 124 associated with a cardholder device 122. Examples of the cardholder device 122 include, but are not limited to, a personal computer (PC), a tablet device, a personal digital assistant (PDA), a smartphone and a laptop. The cardholder 124 may access an e-commerce website interface (online store) facilitated by the merchant 102 on the device 122. It shall be noted that the term ‘merchant terminal’ may also refer to the online store of the merchant 102.) [0123] Additionally, the merchant terminal 700 can include an operating system and various software applications that can provide various functionality to the merchant terminal 700. For example, in some embodiments, the merchant terminal 700 is addressable with an Internet protocol and includes a browser application. In such embodiments, the processor 705 includes software adapted to support such functionality. In some embodiments, the processor 705 executes software to support network management. In particular, this capacity allows software to be downloaded to a plurality of such systems to provide new applications such as application for enabling payment string-based payment transactions using POS terminals and/or updates to existing applications. The operating system and software application upgrades are distributed and maintained through communication to the merchant terminal 700 over the communication network.

receive payment information from a payment transaction facilitation computer program running on a consumer's computing device, or a payment transaction facilitation computer program running on a merchant's computing device, or both, said payment information comprising at least the consumer's identity, the merchant's identity and the payment for the goods or services being purchased by the consumer from the merchant,  (See at least Chepe [0045], [0059] and [0060]: [0045] The transaction details include the payment card information, the PIN and a transaction amount among other details such as merchant identifier and merchant account details. [0059] During check-out from the online store, the cardholder 124 provides the payment card information of an associated payment card on a payment page. For example, the cardholder 124 may provide information such as, payment card type, payment card number, name of the cardholder 124, validity of the payment card and any other credentials requested by the payment page. And [0060] At 204, the merchant terminal 104 sends a transaction message comprising details of the payment transaction along with details of the payment card 109 to the acquiring server 112.)
withdraw the payment amount less a transaction fee charged by the transaction processing entity from the transaction processing entity's bank account, and deposit the payment amount less the transaction fee into a bank account belonging to the merchant.  (See at least Chepe [0029], [0074]-[0076]: [0029] Further, the term “acquiring server” used herein refers to a server that holds a financial account of a merchant or any entity which receives the fund from the issuing server. [0074] At 250, the payment server 116 sends the received purchase amount to the acquiring server 112. At 252, the acquiring server 112 marks the payment transaction as cleared. [0075] At 254, the payment server 116 charges interchange fee for the determination of the IRD value and other service provided by the payment server 116 to the acquiring server 112. Similarly, the interchange fee will be charged from the issuing server 114.  [0076] At 256, the acquiring server 112 charges fee such as merchant service fee (MSF) from the merchant 102 to compensate for the interchange fee.

However Chepe does not specifically teach “receive a notice from the payment transaction facilitation computer program running on a consumer's computing device that an amount up to the amount of the payment has been deposited into a bank account belonging to the transaction processing entity, and 

However Biship teaches at least at [0100] If the purchaser accepts the transaction, the transaction mechanism performs a suitable card authorization/authentication routine, which may include suitable credit risk and fraud risk analyses (step 1716). If the transaction is unacceptable, either due to a potential fraud risk or a credit risk, the transaction mechanism cancels the transaction and suitably notifies, such as by email, both the purchaser and the seller (step 1718). If the transaction is acceptable, the transaction mechanism suitably debits the purchaser's account. Preferably, the transaction mechanism then credits an appropriate escrow account (step 1720), pending notification by either the purchaser and/or a shipping agent that any defined escrow release event has transpired (step 1722). If the defined escrow release event transpires, the transaction mechanism suitably disburses the appropriate funds to the seller's financial account (step 1726) and notifies both the purchaser and the seller that the transaction has been completed (step 1728).) (NOTE: The purchaser must be notified to the deposit in the escrow account of the purchaser to be notified that the defined escrow release event has transpired)

It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the method for computing interchange rate designator for a payment transaction of Chepe with Method for facilitating transactions of Bishop  since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further motivation is provided because “The transaction mechanism also may automatically account for any suitable transaction fees, as a service charge for the transaction, by suitably including any such fees in the funds debited from the purchaser's financial account and/or by suitably deducting any such frees from the funds disbursed to the seller's financial account.” (Bishop [0083]).  Therefore, Claim 14 is obvious over the disclosure of Chepe in view of BIshop.

Regarding claim 15

The system of Claim 1, further comprising a sub-program for sending a notification from the transaction processing entity's computing device to the merchant's computing device indicating that the payment amount less the transaction fee has been deposited into the merchant's bank account.  (See at least Chepe [0088] Thereafter, the processor 315 is configured to facilitate the clearing process of the payment transaction from the issuer account of the cardholder 110 to the acquirer account of the merchant 102. The processor 315 may also be configured to notify the merchant terminal 104 of the transaction status via the communication interface 325.)


Regarding claim 16

The system of Claim 14, wherein a bank account belonging to the consumer, the merchant's bank account and the transaction processing entity's bank account are associated with the same bank, and wherein said depositing of the amount up to the amount of the payment into the transaction processing entity's bank account is accomplished via an intrabank transfer system associated with the bank, and wherein said withdrawing and depositing of the payment amount less the transaction fee is accomplished via the intrabank transfer system.   (See at least Chepe [0057 and [0058]: [0057] For example, if the interchange fee for the third-party network is an amount ‘x’ then the interchange fee charged from the acquiring bank or issuing bank belonging to the same-party network will be less than the amount ‘x’. and [0058] Referring now to FIGS. 2A and 2B, illustrate a sequence flow diagram representing a method 200 for making IRD value determination optional for the acquiring bank 112 or the issuing bank 114. The method 200 further generates a discount on the interchange fee charged from acquiring bank 112 or the issuing bank 114 by the payment server 116 upon determining that the acquiring bank 112 or the issuing bank 114 belongs to same-party network as the payment server 116, in accordance with an example embodiment.)

Regarding claim 18
The system of Claim 14, wherein said deposit of the amount up to the amount of the payment to the transaction processing entity's bank account comprises a deposit of the amount of the payment less a consumer incentive award amount.    (See at east Chepe [0012] Upon identification of registration of the at least one of the acquiring bank and the issuing bank with the system server, the method includes generating, by the server system, a discount on an interchange fee charged from the at least one of the acquiring bank and the issuing bank.)

Claim 4-5, 7-8, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chepe (US 2020/0302459 A1) ) in view of in view of Bishop (US 2009/0043705 A1) and further view of Laracey (US 2015/0186871 A1).

Regarding claim 4

Chepe does not specifically teach “The system of Claim 1, wherein the consumer's computing device comprises a short distance wireless communication capability, and wherein the merchant's computing device comprises the same short distance wireless communication capability, and wherein during a point of sale transaction in which the merchant's computing device and the consumer's computing device are within each other's short distance wireless communication range, the computing devices are in communication with each other.” 

However, Laracey teaches:

The system of Claim 1, wherein the consumer's computing device comprises a short distance wireless communication capability, and wherein the merchant's computing device comprises the same short distance wireless communication capability, and (See at least Laracey [0074] If the mobile payment option is selected, processing continues at 408 where the merchant system 209 receives a checkout token from the mobile device via an NFC communication between the mobile device 202 and an NFC reader associated with the point of sale device 212.)

wherein during a point of sale transaction in which the merchant's computing device and the consumer's computing device are within each other's short distance wireless communication range, the computing devices are in communication with each other.  (See at least Laracey [0020]  For example, the user (or a point of sale clerk on behalf of the user) may select an option to "pay with NFC," "pay with mobile" or the like, or the user may simply tap their phone on the terminal to initiate a transaction after seeing a prompt on the terminal to do so or receiving a prompt from the point of sale clerk.)

It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the method for computing interchange rate designator for a payment transaction of Chepe with NFC mobile wallet processing system of Laracey since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further motivation is provided because “enabling a single tap of the mobile device on an NFC terminal to initiate multiple transactions related to an in-store transaction including payment credential selection and delivery, loyalty credential selection and delivery, and coupon and offer selection and delivery,” (Laracey [0012]) Therefore, Claim 4 is obvious over the disclosure of Chepe and Bishop in view of Laracey.

Regarding claim 5
The system of Claim 4, wherein the merchant's computing device comprises a payment terminal.  (See at least Chepe [0043] FIG. 1 illustrates an exemplary representation of an environment 100 related to at least some example embodiments of the present disclosure. The environment 100 is exemplarily shown as a merchant facility 102 (also referred to herein as ‘a merchant 102’) equipped with a merchant terminal 104 (also referred to as ‘a POS terminal 104’) and a merchant interface device 106. The merchant terminal 104 comprises either the POS terminal 104 or an online interface for e-commerce transactions. Examples of the merchant facility 102 may include any retail establishments such as, restaurant, supermarket or business establishments such as, government and/or private agencies, toll gates, parking lot or any such place equipped with POS terminals, such as the merchant terminal 104 where users (e.g., cardholders) visit for performing financial transaction in exchange for any goods and/or services or any transaction that requires financial transaction between users and a merchant. 

Regarding claim 7 

Chepe does not specifically teach “The system of Claim 1, wherein the sub-program for receiving payment information from the payment transaction facilitation computer program running on the consumer's computing device, or the payment transaction facilitation computer program running on the merchant's computing device, or both, comprises receiving at least the consumer's identity from the payment transaction facilitation computer program running on the consumer's computing device.”
However Laracey teaches:
wherein the sub-program for receiving payment information from the payment transaction facilitation computer program running on the consumer's computing device, or the payment transaction facilitation computer program running on the merchant's computing device, or both, comprises receiving at least the consumer's identity from the payment transaction facilitation computer program running on the consumer's computing device. (See at least Laracey [0020] A user operating the mobile device 102 approaches a point of transaction to conduct a transaction. The user interacts with a payment application on the mobile device 102 to initiate a transaction (or to otherwise prepare to conduct a transaction). …  Once the user (and the mobile device 102 in some embodiments) have successfully been authenticated to the transaction management system 130, an identifier (referred to herein as the "checkout token") is provided to the mobile device 102 from the transaction management system 130. The checkout token may be, for example, a transaction identifier, a checkout token, a session identifier, a wallet identifier, a user identifier, or the like.”
It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the method for computing interchange rate designator for a payment transaction of Chepe with NFC mobile wallet processing system of Laracey since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further motivation is provided because “enabling a single tap of the mobile device on an NFC terminal to initiate multiple transactions related to an in-store transaction including payment credential selection and delivery, loyalty credential selection and delivery, and coupon and offer selection and delivery,” (Laracey [0012]) Therefore, Claim 7 is obvious over the disclosure of Chepe and Bishop in view of Laracey.

Regarding claim 8
Chepe does not specifically teach: The system of Claim 1, wherein the sub-program for receiving payment information from the payment transaction facilitation computer program running on the consumer's computing device, or the payment transaction facilitation computer program running on the merchant's computing device, or both, comprises receiving the consumer's identity, the merchant's identity and the payment for the goods or services being purchased by the consumer from the merchant, from the payment transaction facilitation computer program running on the consumer's computing device, wherein the merchant's identity and the payment for the goods or services being purchased is provided to the payment transaction facilitation computer program running on the consumer's computing device by the payment transaction facilitation computer program running on the merchant's computing device via a communication link between the consumer's computing device and the merchant's computing device.  
However Laracey teaches at least at:
[0101] Processing continues at 612 where the transaction management system 230 receives a merchant payment request message from a merchant 208 involved in a transaction with the mobile device 202 (e.g., after the mobile device 202 was presented at an NFC reader associated with the merchant). The merchant payment request message 208 includes information associated with the transaction, including the checkout token and other transaction details. The pending transaction record associated with the transaction is updated in the transaction queue to include the information received in the merchant payment request message. In some embodiments, the merchant payment authorization request may include transaction data (such as merchant identifier, a time stamp, terminal identifier, purchase details, or the like) and an optional amount due (the "transaction amount"). The merchant payment authorization request is received from a merchant 208 based on a transaction conducted by a customer who has selected to use a mobile payment option pursuant to the present invention.

It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the method for computing interchange rate designator for a payment transaction of Chepe with NFC mobile wallet processing system of Laracey since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further motivation is provided because “enabling a single tap of the mobile device on an NFC terminal to initiate multiple transactions related to an in-store transaction including payment credential selection and delivery, loyalty credential selection and delivery, and coupon and offer selection and delivery,” (Laracey [0012]) Therefore, Claim 8 is obvious over the disclosure of Chepe and Bishop in view of Laracey.

Regarding claim 11

Chepe does not specifically teach: “The system of Claim 1, wherein the sub-program for withdrawing an amount up to the amount of the payment from a bank account belonging to the consumer comprises withdrawing the entire amount of the payment, and wherein the payment transaction facilitation computer program further comprising a sub-program for withdrawing a consumer incentive award amount from the transaction processing entity's bank account, and depositing the withdrawn consumer incentive award amount into the consumer's bank account.”

However Laracey teaches at least at [0125] The user interface of FIG. 8C shows the customer the details 850 of the just-completed transaction including any loyalty rewards, rebate amount or the like earned from the transaction (shown at 854 as a savings amount).

It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the method for computing interchange rate designator for a payment transaction of Chepe with NFC mobile wallet processing system of Laracey since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further motivation is provided because “enabling a single tap of the mobile device on an NFC terminal to initiate multiple transactions related to an in-store transaction including payment credential selection and delivery, loyalty credential selection and delivery, and coupon and offer selection and delivery,” (Laracey [0012]) Therefore, Claim 11 is obvious over the disclosure of Chepe and Bishop in view of Laracey.

Regarding claim 17
Chepe does not specifically teach: The system of Claim 14, wherein said deposit of the amount up to the amount of the payment to the transaction processing entity's bank account comprises a deposit of the entire amount of the payment, and wherein the payment transaction facilitation computer program further comprising a sub-program for withdrawing a consumer incentive award amount from the transaction processing entity's bank account, and depositing the withdrawn consumer incentive award amount into a bank account belonging to the consumer.  

However Laracey teaches at least at [0125] The user interface of FIG. 8C shows the customer the details 850 of the just-completed transaction including any loyalty rewards, rebate amount or the like earned from the transaction (shown at 854 as a savings amount).

It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the method for computing interchange rate designator for a payment transaction of Chepe and Bishop with NFC mobile wallet processing system of Laracey since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further motivation is provided because “enabling a single tap of the mobile device on an NFC terminal to initiate multiple transactions related to an in-store transaction including payment credential selection and delivery, loyalty credential selection and delivery, and coupon and offer selection and delivery,” (Laracey [0012]) Therefore, Claim 17 is obvious over the disclosure of Chepe and Bishop in view of Laracey.


Claims 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chepe (US 2020/0302459 A1) in view of in view of Bishop (US 2009/0043705 A1) and further in view Choi (US 2014/0108119)

Regarding claim 13

Chepe teaches:
after performing the sub- program of depositing the payment amount less the transaction fee into the merchant's bank account, sending a notice to the payment transaction facilitation computer program running on the merchant's computing device indicating that the payment amount less the transaction fee has been deposited into the merchant's bank account  (See Chepe [0088] Thereafter, the processor 315 is configured to facilitate the clearing process of the payment transaction from the issuer account of the cardholder 110 to the acquirer account of the merchant 102. The processor 315 may also be configured to notify the merchant terminal 104 of the transaction status via the communication interface 325.)

Chepe does not specifically teach: “The system of Claim 1, further comprising a sub-program for receiving a notice from the payment transaction facilitation computer program running on a merchant's computing device indicating that the consumer has provided credit or debit card account information as an alternate payment option, … and that a payment using the alternate payment option is not necessary.”

However Choi teaches at least at [0017] and [0147]computing priorities of the plurality of credit cards based on the received membership benefit information and selection condition information of the plurality of credit cards and assigning the computed priorities to the plurality of credit cards, and providing information on the plurality of credit cards with the assigned priorities to the consumer through a user interface displayed through an input/output circuit of the user equipment as a result of executing an associated application stored in the user equipment. The priorities of the plurality of credit cards might indicate a measure of a membership benefit returned by a respective payment process when the respective payment process is used to make a payment for the purchase. And [0147] At step S8090, payment terminal 120 receives the payment request from user equipment 110 and performs a payment process with the first credit card in cooperation with a related payment server through communication network.   (NOTE: the use of the first credit card also indicates that the alternative payment option was not necessary.)

It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the method for computing interchange rate designator for a payment transaction of Chepe and Bishop with management of multiple payment processed through user equipment of Choi since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further motivation is provided because “user equipment selects one of the multiple payment processes, which will return the most membership benefits if the consumer uses the selected one to make a payment for a good or a service” (Choi [0033]) Therefore, Claim 13 is obvious over the disclosure of Chepe and Bishop in view of Choi.

Regarding claim 19
Chepe teaches:
after performing the sub- program of depositing the payment amount less the transaction fee into the merchant's bank account, sending a notice to the payment transaction facilitation computer program running on the merchant's computing device indicating that the payment amount less the transaction fee has been deposited into the merchant's bank account (See Chepe [0088] Thereafter, the processor 315 is configured to facilitate the clearing process of the payment transaction from the issuer account of the cardholder 110 to the acquirer account of the merchant 102. The processor 315 may also be configured to notify the merchant terminal 104 of the transaction status via the communication interface 325.)

Chepe does not specifically teach: “The system of Claim 14, further comprising a sub-program for receiving a notice from the payment transaction facilitation computer program running on a merchant's computing device indicating that the consumer has provided credit card account information as an alternate payment option, … and that a payment via the alternate payment option is not necessary.”

However Choi teaches at least at [0017] and [0147]computing priorities of the plurality of credit cards based on the received membership benefit information and selection condition information of the plurality of credit cards and assigning the computed priorities to the plurality of credit cards, and providing information on the plurality of credit cards with the assigned priorities to the consumer through a user interface displayed through an input/output circuit of the user equipment as a result of executing an associated application stored in the user equipment. The priorities of the plurality of credit cards might indicate a measure of a membership benefit returned by a respective payment process when the respective payment process is used to make a payment for the purchase. And [0147] At step S8090, payment terminal 120 receives the payment request from user equipment 110 and performs a payment process with the first credit card in cooperation with a related payment server through communication network.   (NOTE: the use of the first credit card also indicates that the alternative payment option was not necessary.)

It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the method for computing interchange rate designator for a payment transaction of Chepe and Bishop with management of multiple payment processed through user equipment of Choi since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further motivation is provided because “user equipment selects one of the multiple payment processes, which will return the most membership benefits if the consumer uses the selected one to make a payment for a good or a service (Choi [0033]) Therefore, Claim 19 is obvious over the disclosure of Chepe and Bishop in view of Choi.


Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Chepe (US 2020/0302459 A1) in view of in view of Bishop (US 2009/0043705 A1) and further in view of Redpath (US 2016/0027015 A1)
Regarding claim 21
Chepe teaches:
A system for facilitating a payment transaction, comprising: a payment transaction facilitator comprising one or more computing devices associated with a transaction processing entity, and a payment transaction facilitation computer program having a plurality of sub-programs executable by said computing device or devices, wherein the sub-programs configure said computing device or devices to,  (See at least Chepe [0044] and [0123]: [0044] The environment 100 also exemplarily depicts a cardholder 124 associated with a cardholder device 122. Examples of the cardholder device 122 include, but are not limited to, a personal computer (PC), a tablet device, a personal digital assistant (PDA), a smartphone and a laptop. The cardholder 124 may access an e-commerce website interface (online store) facilitated by the merchant 102 on the device 122. It shall be noted that the term ‘merchant terminal’ may also refer to the online store of the merchant 102.) [0123] Additionally, the merchant terminal 700 can include an operating system and various software applications that can provide various functionality to the merchant terminal 700. For example, in some embodiments, the merchant terminal 700 is addressable with an Internet protocol and includes a browser application. In such embodiments, the processor 705 includes software adapted to support such functionality. In some embodiments, the processor 705 executes software to support network management. In particular, this capacity allows software to be downloaded to a plurality of such systems to provide new applications such as application for enabling payment string-based payment transactions using POS terminals and/or updates to existing applications. The operating system and software application upgrades are distributed and maintained through communication to the merchant terminal 700 over the communication network.

receive payment information from a payment transaction facilitation computer program running on a consumer's computing device, or a payment transaction facilitation computer program running on a merchant's computing device, or both, said payment information comprising at least the consumer's identity, the merchant's identity and the payment for the goods or services being purchased by the consumer from the merchant, (See at least Chepe [0045], [0059] and [0060]: [0045] The transaction details include the payment card information, the PIN and a transaction amount among other details such as merchant identifier and merchant account details. [0059] During check-out from the online store, the cardholder 124 provides the payment card information of an associated payment card on a payment page. For example, the cardholder 124 may provide information such as, payment card type, payment card number, name of the cardholder 124, validity of the payment card and any other credentials requested by the payment page. And [0060] At 204, the merchant terminal 104 sends a transaction message comprising details of the payment transaction along with details of the payment card 109 to the acquiring server 112.)

whenever the prescribed amount is withdrawable from the consumer's bank, withdraw an amount up to the amount of the payment from a bank account belonging to the consumer, and deposit the withdrawn amount into a bank account belonging to the transaction processing entity, and (See at least Chepe [0074] At 244, the payment server 116 sends the transaction clearing file to the issuing server 114 for settlement of the payment transaction. At 246, the issuing server deducts the purchase amount, which was on hold, from the cardholder's account. At 248, the issuing server 114 sends the purchase amount to the payment server 116.)

However Chepe does not specifically teach “withdraw the payment amount less a transaction fee charged by the transaction processing entity from the transaction processing entity's bank account, and deposit the payment amount less the transaction fee into a bank account belonging to the merchant.”   

However, Bishop teaches at least at [0084] For example, the escrow may be based upon a 3-day waiting period following notification to the transaction mechanism 802 of the receipt of the goods by the purchaser 804, which notification may be received directly from the purchaser 804 or from the shipping service 816. Accordingly, the transaction mechanism 802 disburses the appropriate funds to the seller's DDA (minus any transactional fee) at the seller's bank, which suitably credits the funds to the seller's financial account. 

It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the method for computing interchange rate designator for a payment transaction of Chepe with method for facilitating transactions of Bishop since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further motivation is provided because “The transaction mechanism also may automatically account for any suitable transaction fees, as a service charge for the transaction, by suitably including any such fees in the funds debited from the purchaser's financial account and/or by suitably deducting any such frees from the funds disbursed to the seller's financial account.” (Bishop [0083]) 

However Chepe and Bishop do not specifically teach “determine if a prescribed amount up to the amount of the payment can be withdrawn from a bank account belonging to the consumer,  whenever the prescribed amount is not withdrawable from the consumer's bank, informing the consumer via the payment transaction facilitation computer program running on a consumer's computing device, and the merchant via the payment transaction facilitation computer program running on a merchant's computing device, that the goods or services being purchased by the consumer from the merchant cannot be purchased using the payment transaction facilitator,”

However Redpath teaches at least at [0056] and [0057]: [0056]“In step 780, the hash received in the approval message is compared to the hash generated by the transaction server. If they do not match, then the transaction is denied and that is communicated with the point of transaction device in step 785. If they do match in step 780, then other information is utilized in step 790 to determine whether the transaction is approved such as whether the account card has enough credit remaining. If not, then processing continues to step 785 where the transaction is denied. If the transaction is approved, then in step 794, that approval is communicated with the point of transaction device. That approval may also be sent directly to the user through the mobile device.”  [0057] In step 798, the point of transaction device then communicates the approval or denial of the transaction with the user of the mobile device)

It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the method for computing interchange rate designator for a payment transaction of Chepe with managing a secure transaction of Redpath since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further motivation is provided because “the user password is never provided to the point of transaction device, thereby securely protecting the user password from a variety of man in the middle and other attacks. (Redpath [0050]) Therefore, Claim 21 is obvious over the disclosure of Chepe and Bishop in view of Choi.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Chepe (US 2020/0302459 A1) in view of Kettler (US 2017/0193471 A1) and further in view of Skowronek (US 2009/0234748 A1)

Regarding claim 22
Chepe teaches:
A system for facilitating a payment transaction, comprising: a payment transaction facilitator comprising one or more computing devices associated with a transaction processing entity, and a payment transaction facilitation computer program having a plurality of sub-programs executable by said computing device or devices, wherein the sub-programs configure said computing device or devices to, (See at least Chepe [0044] and [0123]: [0044] The environment 100 also exemplarily depicts a cardholder 124 associated with a cardholder device 122. Examples of the cardholder device 122 include, but are not limited to, a personal computer (PC), a tablet device, a personal digital assistant (PDA), a smartphone and a laptop. The cardholder 124 may access an e-commerce website interface (online store) facilitated by the merchant 102 on the device 122. It shall be noted that the term ‘merchant terminal’ may also refer to the online store of the merchant 102.) [0123] Additionally, the merchant terminal 700 can include an operating system and various software applications that can provide various functionality to the merchant terminal 700. For example, in some embodiments, the merchant terminal 700 is addressable with an Internet protocol and includes a browser application. In such embodiments, the processor 705 includes software adapted to support such functionality. In some embodiments, the processor 705 executes software to support network management. In particular, this capacity allows software to be downloaded to a plurality of such systems to provide new applications such as application for enabling payment string-based payment transactions using POS terminals and/or updates to existing applications. The operating system and software application upgrades are distributed and maintained through communication to the merchant terminal 700 over the communication network.

receive payment information from a payment transaction facilitation computer program running on a consumer's computing device, or a payment transaction facilitation computer program running on a merchant's computing device, or both, said payment information comprising at least the consumer's identity, the merchant's identity and the payment for the goods or services being purchased by the consumer from the merchant,  (See at least Chepe [0045], [0059] and [0060]: [0045] The transaction details include the payment card information, the PIN and a transaction amount among other details such as merchant identifier and merchant account details. [0059] During check-out from the online store, the cardholder 124 provides the payment card information of an associated payment card on a payment page. For example, the cardholder 124 may provide information such as, payment card type, payment card number, name of the cardholder 124, validity of the payment card and any other credentials requested by the payment page. And [0060] At 204, the merchant terminal 104 sends a transaction message comprising details of the payment transaction along with details of the payment card 109 to the acquiring server 112.)

determine if the consumer and merchant involved in the payment transaction have an account at the same bank as the transaction processing entity, (See at least Chepe [0160], [0107]: [0106] At operation 522, the method 500 includes determining, by the payment server 116, whether the acquiring server 112 belongs to the same-party network or a third-party network based on the acquiring BIN. And [0107] At operation 524, the method 500 includes determining, by the payment server 116, whether the issuing server 114 belongs to the same-party network or a third-party network based on the acquiring BIN.)

whenever the consumer and merchant involved in the payment transaction do have an account at the same bank as the transaction processing entity, or whenever the consumer and merchant involved in the payment transaction do not both have an account at the same bank as the transaction processing entity but the interbank transfer fees will not exceed the estimated interchange fee, or not exceed the prescribed percentage of the estimated interchange fee, (See Chepe [0109] and [0110]: [0109] At operation 526, if the at least one of the acquiring server 112 and the issuing server 114 belongs to same-party network, the method 500 proceeds to operation 530 otherwise proceeds to operation 528.  [0110] At operation 530, the payment server 116 generates a discount on the interchange fee and reduces the interchange fee charged for the determination of the IRD value if calculated by the payment server 116 and other service provided by the payment server 116.)  (Note: in both operation 

withdraw an amount up to the amount of the payment from a bank account belonging to the consumer, and deposit the withdrawn amount into a bank account belonging to the transaction processing entity, and (See at least Chepe [0074] At 244, the payment server 116 sends the transaction clearing file to the issuing server 114 for settlement of the payment transaction. At 246, the issuing server deducts the purchase amount, which was on hold, from the cardholder's account. At 248, the issuing server 114 sends the purchase amount to the payment server 116.

However, Chepe does not specifically teach “whenever the consumer and merchant involved in the payment transaction do not both have an account at the same bank as the transaction processing entity, determine if fees associated with interbank transfer or transfers will exceed an estimated interchange fee typically charged for the same purchase using a credit or debit card, or will exceed a prescribed percentage of the estimated interchange fee associated with the purchase,”  and “withdraw the payment amount less a transaction fee charged by the transaction processing entity from the transaction processing entity's bank account, and deposit the payment amount less the transaction fee into a bank account belonging to the merchant”. 

However Kettler teaches: 
teach “whenever the consumer and merchant involved in the payment transaction do not both have an account at the same bank as the transaction processing entity, determine if fees associated with interbank transfer or transfers will exceed an estimated interchange fee typically charged for the same purchase using a credit or debit card, or will exceed a prescribed percentage of the estimated interchange fee associated with the purchase,”  (See at least Kettler [0040] and [0041]: [0040] At process block 410, the payment system can determine the payment transaction costs that would be incurred by the online merchant for each method of payment available to the consumer. As described above, the payment transaction cost for each method of payment can be dependent upon the amount to be charged, the merchant type, the merchant's volume, among other parameters, and can include a fixed transaction cost independent of the amount to be charged. Processing continues to process block 412. And [0041] At process block 412, the payment system can sort the consumer's available methods of payments using any suitable criteria. For example, the methods of payment can be sorted from lowest transaction costs to highest transaction costs, or the reverse. In this way, the payment system can determine the lowest transaction costs and steer consumers towards using payment options having the lowest transaction costs. In other suitable embodiments, the payment system can apply weighted algorithms or other algorithms to maximize the benefit to the online merchant, the consumer, or both. In various embodiments, the payment system can use information about transaction costs, card benefits to consumers, loyalty benefits, and other information to sort the methods of payment. For example, if online merchants can receive transaction fee discounts upon reaching certain dollar levels with a particular financial institution or financial network, it could benefit the online merchant to steer transactions to that particular financial institution or financial network in order to reach those discount levels, even if the transaction cost for that particular transaction would be slightly higher than using another financial institution or financial network. In another example, the payment system can determine that a consumer would obtain better perks or loyalty rewards using one form of payment over another. The payment system can use weighted algorithms to sort payment methods to benefit the consumer, particularly if there is no difference in transaction fees to the online merchant. Processing continues to process block 414.  (NOTE: Kettler teaches determine the interchange fees in relation to interbank fees, and sorts the payment methods.  Which required determining “determine if fees associated with interbank transfer or transfers will exceed an estimated interchange fee typically charged for the same purchase using a credit or debit card,” as claimed).   
withdraw the payment amount less a transaction fee charged by the transaction processing entity from the transaction processing entity's bank account, and deposit the payment amount less the transaction fee into a bank account belonging to the merchant.  (See at least Kettler [0018] The acquirer processor 130 requests an electronic transfer of funds from the financial institution 140 associated with the payment vehicle of the consumer 102, and settles the received funds to the financial institution 140 associated with the online merchant 110, less certain fees for performing the transaction.)

It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the method for computing interchange rate designator for a payment transaction of Chepe with Method for payment tender steering of Kettler since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further motivation is provided because “A payment system reduces transaction costs for online merchants. (Kettler (Abstract))

However Kettler does not specifically teach: “whenever it is determined that the interbank transfer fees will exceed the estimated interchange fee, or exceed the prescribed percentage of the estimated interchange fee, deem that the sales transaction cannot be completed using the payment transaction facilitator, and inform the consumer via the payment transaction facilitation computer program running on a consumer's computing device, and the merchant via the payment transaction facilitation computer program running on a merchant's computing device, that the goods or services being purchased by the consumer from the merchant cannot be purchased using the payment transaction facilitator,”

However, Skowronek teaches:
whenever it is determined that the interbank transfer fees will exceed the estimated interchange fee, or exceed the prescribed percentage of the estimated interchange fee, deem that the sales transaction cannot be completed using the payment transaction facilitator, and (See at least Skowronek [0053] Determine operation 318 determines if the transaction is approved. In embodiments, the merchant 112 (FIG. 1A) approves the transaction with the increased interchange fee. The application 108 (FIG. 1A) may also receive a rejection of the transaction with the increased interchange fee. If the transaction is approved by the merchant 112 (FIG. 1A), the method 300 flows YES to proceed operation 322. Proceed operation 322 proceeds with the transaction as described in FIG. 1A. If the transaction is not approved, the method 300 flows NO to cancel operation 320. Cancel operation 320 cancels the transaction by preventing the transaction to continue on to the merchant acquirer 106 (FIG. 1A) or by sending an indication to cancel the transaction to the merchant acquirer 106 (FIG. 1A).
 inform the consumer via the payment transaction facilitation computer program running on a consumer's computing device, and the merchant via the payment transaction facilitation computer program running on a merchant's computing device, that the goods or services being purchased by the consumer from the merchant cannot be purchased using the payment transaction facilitator (See at least Skowronek [0053] Determine operation 318 determines if the transaction is approved. In embodiments, the merchant 112 (FIG. 1A) approves the transaction with the increased interchange fee. The application 108 (FIG. 1A) may also receive a rejection of the transaction with the increased interchange fee. If the transaction is approved by the merchant 112 (FIG. 1A), the method 300 flows YES to proceed operation 322. Proceed operation 322 proceeds with the transaction as described in FIG. 1A. If the transaction is not approved, the method 300 flows NO to cancel operation 320. Cancel operation 320 cancels the transaction by preventing the transaction to continue on to the merchant acquirer 106 (FIG. 1A) or by sending an indication to cancel the transaction to the merchant acquirer 106 (FIG. 1A). and  [0057] Generate operation 408 generates a notification for one or more non-qualifying transactions or one or more increased interchange fee notifications. In embodiments, the application 108 (FIG. 1A) generates the notification 114 (FIG. 1A) for the merchant 112 (FIG. 1A). The near real time notifier 224 of the application 108 (FIG. 1A) can generate the notification 226 (FIG. 2) to send to the merchant, other entity, or other person. In an embodiment, the method 400 continues to send operation 410 to send the notification.

It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the method for computing interchange rate designator for a payment transaction of Chepe and Kettler with interchange feel notification of Skowronek since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further motivation is provided because “alert a merchant of increased interchange fees. An increased interchange fee occurs when an electronic transaction, such as a credit card transaction, deviates from a standard set of criteria.” (Skowronek  (Abstract)) Therefore, Claim 21 is obvious over the disclosure of Chepe and Kettler in view of Skowronek.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY MARK JAMES whose telephone number is (571)272-5155. The examiner can normally be reached M-F 8:30am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571) 272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY M JAMES/Examiner, Art Unit 3693                                                                                                                                                                                                        
/AMBREEN A. ALLADIN/Primary Examiner, Art Unit 3693                                                                                                                                                                                                        November 19, 2022